Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 1 of 10 PageID# 2484
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                                                 D.G. Sweigert, c/o
                                                                                      P.O. Box 152

                                          I 0 2013 llUj                            Mesa,AZ85211
                                                                   SDoliation-notice^maUbox.ore




                                                                                        July 7,2019
Jason Goodman,CEO
Multimedia Systems Design,Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001

Clerk ofthe Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219


MATTER:               STEELE V. GOODMAN,17-CV-00601-MHL

                      District Judge M.Hannah Lauck


SUBJECT:              PART FOUR - ATTEMPTED FRAUD ON THE COURT BY
                      DEFENDANT GOODMAN



REF:(a)               MANUAL CHAVEZ,III(DOB 03/21/1986), AZ DL D01566834


Good Morning:


1.     This letter addresses the foundational narrative, relied upon by yourself, that there is a
highly organized gang of co-conspirators that use the social media web-site "STEEMIT"to
engage in a "monetized harassment campaign".
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 2 of 10 PageID# 2485
             UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                   RICHMOND DIVISION
                                MATTER: STEELE v, GOODMAN,I7-CV-00601-MHL




2.          Your attention is kindly directed to ECF Doc. No. 134. oara. 31. shown below.


           31. On July 7,2017 Plaintiffsent an email communication to George Webb Sweigert, brothei

               ofIntervenor Applicant,stating"A massive law suit is about to be filed against Jason

               Goodman by a lawyer who specializes in defamation cases. Manny is the one who will

               be in front"(EXHIBIT H) Manny is Manuel Chavez III, one ofthe individuals who was

               on the multiparty video chat in which Sweigert agreed to a monetized harassment effort

               targeting Defendant as presented here in previous pleadings. This email was sentjust

      DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 14




3.         Please note the phrase (see above)"Manny is Manuel Chavez. Ill,(ref:(a)), one of the
individuals who was on the multiparty video chat in which Sweigert agreed to a monetized
harassment effort targeting Defendant..."


4.         Your attention is directed to EXHIBIT D of ECF Doc. No. 134, shown below.


        — FofVrartbdinessaga
  Ffwn'. RcttCrtStMla^^eiSiit da>(iflr.tw»t» vivas<jj*amaii
  Data: Men, Dec4.2017at 6:29 PU
             Re: Apology again witlwut caveats



 should I ask Tyroan for irvj acoess infonnsticn? stave askedme not to contact him wnafs the least troubling way to'take
  pcesessiort-cttiw channel? drea from Tyroan?
  On Men. Dec4,2017 at6S7PM.OefanQO«*?fgno,'^,^aii coni> wrote-
     I In the l,ast month i have generated overiK in bitocin posorig ray content on steemit regularly and usmgtne piatforai i have a small
  :                               ^P®'®'                   startedjust ccpy and pasting your content overtosteemrt and Kepi active you
 '                                 to CO problem. Steeimtjista new ptatrcim irsthe09oeniraiiaedpiaifGrmthatyouriocfcingfor.it
 1 »th^areoidariiciesofyouis,theystiDwitigsn9rateirteomcngcfithepiaifam.     matpeople are using for goodand it doesnrt maser
     ■ has ai the min^ it needed tofUQy design anduse any open sourcesystems. They just need to be created arid oonnected
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 3 of 10 PageID# 2486
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                     RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-0060I-MHL




5.     The test of the DEFANG0@GMA1L.COM (ref:(a)) electronic mall message of
 12/04/2017 reads:


       In the Last month 1 have generated over 1K in bitcoin posting my content on steemit
       regularly and using the platform. 1 have a small channel on steemit with only posts 1
       have. IF you started just copy and pasting your content over steemit and kept active you
       could be doing 3 times that with little or no problem. Steemit just a new platform that
       people are using for good and it doesn't matter if they are old articles of yours, they will
       generate incoming on the platform. It's the decentralized platform that your looking for,
       it has all the things it needed to fully design and use open source systems. They just need
       to be created and connected.




6.     You may recall that you distributed, in a highly pervasive manner, video content with
your former head ofresearch "Quinn Michaels", aka "Korey Atkin"(see ECF Doc. No. 119).
Quinn Michael's "chief researcher" known as"KENNEDY"(aka Maureen Shay Mensing
described in ECF Doc. 124)also participated in the video production. The title ofthe video,''Is
Manuel Chavez III Offering Instructionsfor a Money Laundering Scheme on Steemit.com?
PAR'!'2", published on 08/11/2018 (see below).



                                                                             ;-loj-cjnge::•%»; iiiXT"#:               K

                                  ci»i                 S'ri'Ti: h ftn :o hii-C :a -jci t            I          jit a K

                                   iJ-.ti'fr        J "f*,-         I t.lt rAtCff,—ifTj    rC'TH 'J'-V (O            r, i   y:-\\                               \
                                                                                                                                                                '                   "■
                                                C&rtli'ijr/c iLi'hj'irc ll'-. i.iLT'ji            Lie
                                      Vt i: Jfi                   fL/rt'Or- yeKt uV; 5lTC ICpt
                                  '.j-.iwr.iK'       u.:      rcJ',-                 s-,:t.-jcjiV                                j3 VBL^c/m(?f5. LIt. 11 if*
                                                              l.'iT Aji




                        . jl '    I f,in io rtt.'lij i ^ /-jlk:''                                                .     rr,'>'wri!          .vj-jicrn 1!:
                                         tcl h." nj'rt,! J:S Cia.'i inert iv j fkfcC-»,-jre cejTjXrttM Itf            vir'>r'.
                                               '♦      ' r.i nv>r; tCwT. iOt. a                     ,» CC»n ICi ,11 iJi >i:llr          li'-C              iuAt "Oj'i: iLm:

                        Fra'i'"        V
                                       ■        nv'-e Uii'll't'/J LiSe "tfil rorjqiiSe jsr
                                                                                       Jsr ine Cif'-d                            .n Lf.t
                                                                                                                                 .■m |ir.t icit*':
                                                                                                                                           scttfi: a'i                rV:;'.'.,
                                                                                                            .■'W.'OOLj' Lhii C^f\ .-01? iW                    13 I,       IS.!'',




                        Is Manuel Chavez III Offering Inslnxcttons for a Mcrwy LauRderirtg
                        Sdieme on Steemlt-cofn? - PART 2
                                 » Cf9«irtt>aKt*3M InAi 3




                                                                                                                                                                  .6 •                   ■


                        tatl «Mk. Qijro                   «twcvx ei 4 D«witl OmI ira«M*}« tcmUmMlOiavw Bl (akt M<n9»>ntl tocnutoMcateC^iavB/
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 4 of 10 PageID# 2487
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                           RICHMOND DIVISION
                              MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                              Is Manuel Chavez III Offering Instructions for a Money Laundering
                              Scheme cn Sleemit.com? - PART 2
                                    OoasJkmc*   TrwO> 2




Streamed live on Aug 11,2018
Last week, Quinn Michaels discovered a Discord chat message from Manuel Chavez III(aka
Defango)that seems to indicate Chavez suggesting a method to "make money out of thin air"
and launder it through a complex system of cryptocurrencies, automated procedures and
exchanges. If in fact he is doing this, where is the money coming from? Is someone being
scammed? We just don't know but now you can examine his own writings to try to figure it out.


                  Internet URL: httos://www.voutube.com/watch?v=zD53dMHBz84
                                                                        And
                               httDs://www.voutube.com/watch?v=B 1 ag 9sammk


7.     As shown below, your video production featured message blog posts from DEFANGO
(ref:(a))(see below).

i
                       i J'Frv:;-!.".n;:                  Yo:!    Fsi that stasmtl Ficeotjnt satuY ic- piiii dai 1;,'.! ussd \a ^ to           powii a
       d.w siik-diJl-id to Ihi";                      S-Vhtp i h.4d cGlagacliw fi                 TOdtasy                   SD!3 a dfiy           ivdSI di".h!iig;
                       Jlftomit i3 ii&l(0 hiird L6 p:l a'f-pftrrfle                I hiasirji! ,-| ftvv                         fo- fjtOple 1.C
       iifi os nslsnd thr5        to ujr; it eiiuictr.'e.
       Ttwft ari» 3 fftfrf        I c?.i'i racDr-i rnisnrJ in nVBiiifi li iSAsy io schiuiJiflC! arid iTianawi-! pi>siK,
       If you Iwve a (:s>Tib3:'i^ii.ach:7iri;^a it's ratjw s-irnpili" Us usa blaGkl.r3ijiji^,i.is Icj cQn^rt tj LrfX'COiW ix S'l'i'i Jo ijnsifft!
       IhiC bliS!. airtifUjilian bW.'.-'&Str SUjrcrfdiiS. OonY uSt; ETC Lh                          SOB C'' ^TEEM otJL T5e;it"G is no '-vau tc i'l'isUj ?i
       "iTDtOiTnTlft"           bu! v'G'j ffsdly ci^'5 losc wvi trading doinjir rJaib/^Fixsh Qt:t S.5 SBD or more. LTC is the besi icr
       liuferbi'ilti; nioriVi^ Ifrlo FLaJ..
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 5 of 10 PageID# 2488
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                               RICHMOND DIVISION
                             MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




8.     There is another video you published concerning ref:(a)entitled,"Has Oitinn Michaels
Discovered Evidence ofA Manuel Chavez Steemit Money Laundering Scam?              08/04/2018 (see
below).




             Has Quinn Michaels Discovered Evidence of A Manuel Chavez
             Steemit Money Laundering Scam?
                     Crowdsouice the Truth 2


                                                                             2,118 views
                Add to   ^ Shj'e                                                61 fl' 35



                               L to R: Quinn Michaels, KENNEDY,Defendant

Streamed live on Aug 4, 2018
Crowdsource the Truth has been investigating the block chain driven, cryptocurrency financed
social media network Steemit, since the misanthrope "Frank Bacon" began his hard sell, high
pressure push toward the upstart internet destination over a year ago. Despite a market cap over
$400,000,000, my visit to their NYC office revealed nothing more than a PO Box. Further
revelations from blockchain witness Blair seemed to indicate their entire verification method
could easily be rigged by one individual or a very small group. Former derivatives trader and
well known crypto pundit Tone Vays says the Steemit "blockchain" is not in fact, even a true
blockchain. Now Quinn Michaels has caught Manuel Chavez III (Defango)one of our most
persistent antagonists, red handed in his explanation of what clearly appears to be a recipe for
money laundering with this highly questionable crypto currency.
            Internet URL; httns://www.voutube.com/watch?v=oDFIgZnmv8g&t=45s
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 6 of 10 PageID# 2489
       UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  RICHMOND DIVISION
                                 MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




      The video displays other electronic messages posted by DEFANGO, ref: (a).




         I c£:ri do muiti SIg vralkis with multiple        v/ithou; actually havlns nvyieli In the system li the rteed a/ises, li
         yw tyally ■.■.Tmnp yd CtPtty tinifu i; ;i IvfitdwrKt; compOdCnl Ic-r 03t;h SiKntt.
         tMr.ci ■ ■       no riiioji;: coins (.01., li 'jtiu realty v.-anl a coin 'or l! I'm prdty sure Ihe OhniCoiii Tdi.-n v.-onltJ he
         hdipy to iTiiike UMiri'c! the first candid,atf; I'or tit;; Cro'.vd liindinj; sysiann wi; just added. It's baset! on Act's of
         Undnttss and        a Green POS sys-eiri. 'tVe ado'.v for "KA.PWAMODE.i" that can vote for projecis to iured v.'Lih the




         Has Quinn Michaels Discovered Evidence of A Manuel Chavez Steemit Money Laundering S
                    Crowdsource the Truth 2

                                  I 10K
                                                                                                                 2,118 views
           Add to      ^ Share                                                                                        G1   fi t JO




10.   Please take note of the following phrase in the video description box;


      Crowdsource the Truth has been investigating the block chain driven,

      crvptocurrencv financed social media network Steemit. since the misanthrope "Frank
      Bacon" began his hard sell, high pressure push toward the upstart internet destination
      over a year ago. [emphasis added]
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 7 of 10 PageID# 2490
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




11.    Your attention is kindly directed to para. 17 of ECF Doc. 134(see below):

       17. Plaintiffs motion for rule 11 sanctions against Goodman has no basis in fact or law and

          is yet another in a long series ofintimidation tactics intended to distract Defendant from

          investigative journalism,derail Defendant's reporting on alleged wrongdoing by Plaintiff

          and otherwise result in gmning some advantage over Defendant with regard to this legal

          action.




12.    Please take note of the following phrase from your pleading (shown above):


       ...intimidation tactics intended to distract Defendant from investigative journalism, derail
       Defendant's reporting


13.    Therefore, it appears that the "investigative journalism" that is relevant to this Court, is
the "evidence" uncovered by Quinn Michaels(whom you have publicly declared is a user of
illegal street drugs) in the above described videos. 1 wish to confirm with you that you stand
behind the "evidence" of money laundering uncovered by your homeless former side-kick that
currently resides in his car(Volkswagen GOLF)in the Mount Shasta, California area.



14.    As part of your "journalistic investigation" you also visited the New York City corporate
offices of STEEMIT,see video entitled, "Visit to Steemit NYC Headquarters - Are Steem
Dollars Money from Heaven or a Ponzi Style", April 6,2018(see below).
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 8 of 10 PageID# 2491
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                           RICHMOND DIVISION
                                         MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                             '             t that 1 m aware of IS the iran-contra [■ ^
                                         ^ scandal where CIA contractors which
                                                                                         \f\^
                                                                                                     1


             ►        ►!           ,C:55/ML'3                                                   H3       0   □


            Visit to Steemit NYC Headquarters - Are Steem Dollars Money from Heaven or a Ponzi Style
                          Jason Goodman

                           -y SiUisaibed   A    82K
                                                                                                     1,224 views
                A;:d to          Share         ' Mere                                                        60   I?




Published on May 6,2018
*Originally posted April 6, 2018

Steemit has a market capitalization over $400M but their NYC office is just a PO Box. Is this
standard operating procedure for a decentralized tech company or a red flag indicating potential
fraud?

                    Internet URL: https://wv/w.voutube.com/watch?v=EDMvR2aTtFY


 15.     Interestingly, you address the undersigned directly in this video. Note transcript below.


         6:37        GOODMAN. Dave, you are not a military veteran. You were a contractor of
                     some sort. There was no official U.S. military operation in Nicaragua in the time
                     period you describe. The only thing that happened in that time frame that 1 am
                     aware of is the Iran-Contra scandal. With C.I.A. contractors, which perhaps you
                     were. I don't know. They were flying cocaine. And guns and money. So what
                     was it Dave? Don't lie, don't miscategorized the facts.
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 9 of 10 PageID# 2492
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,I7-CV-00601-MHL




 16.    Your allegations that somehow the undersigned worked with, worked for, conspired with
or had conspiratorial planning with ref:(a), or any of his associates, and that the undersigned was
part of a Steemit conspiracy is completely false, devoid oftruth, unfounded and meritless.



1 hereby attest that the foregoing is true and accurate under the penalties of perjury on this 7"^ day

of July, 2019.


                                                                                                    /


                                                                  D. GEORGE SWEIGERT,C/0
                                                                                      P.O. BOX 152
                                                                                  MESA,AZ 85211
Copy provided:

Susan A. Holmes
(Lutzke)
2608 Leisure Drive
Apt. B
Ft. Collins, CO 80525
+-
Case 3:17-cv-00601-MHL Document 140 Filed 07/11/19 Page 10 of 10 PageID# 2493




                               UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                     Plaintiff,             17-CV-00601-MHL


                   -against-

  JASON GOODMAN,

                                   Defendant.




                                  CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court               Jason Goodman                     Susan A. Holmes
  U.S. District Court              252 7th Avenue                   (Lutzke)
  701 E.Broad St.                  Suite 6-S                         2608 Leisure Drive
  Richmond,VA 23219                New York,NY 10001                 Apt. B
                                                                     Ft. Collins, CO 80525


 I hereby attest that the foregoing is true and accurate under the penalties ofperjiuy on this 7th

 day ofJuly, 2019.


                                                                                                     /

                                                                  D. GEORGE SWEIGERT,C/O
                                                                                     P.O.BOX 152
                                                                                  MESA,AZ 85211
